Citation Nr: 0215290	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  98-11 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had periods of active service from November 1948 
to September 1952, from September 1952 to August 1955, and 
from November 1955 to August 1972, including verified service 
in Vietnam.  He died in April 1995.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  This matter was previously remanded by the 
Board in an August 2000 decision that reopened the veteran's 
claim, but remanded the case for additional development 
before any adjudication on the merits.  The Board is now 
satisfied that all necessary development has been completed, 
and that the matter is ready for appellate review.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's death certificate indicates that he died in 
April 1995, and lists the immediate cause of death as 
complications of leukemia.

3.  At the time of his death, the veteran was service-
connected for rhinosinusitis, evaluated as 10 percent 
disabling, and for anxiety reaction, prostatitis and 
urethritis, bilateral high frequency hearing loss, 
hemorrhoidectomy, mononucleosis, bilateral conjunctivitis, 
lower abdominal wall myalgia, residuals of a laceration on 
the dorsal surface of the right thumb, bronchitis (chest 
pain), and lumbosacral strain, each evaluated as 
noncompensably disabling.
4.  Competent medical evidence of record reasonably shows a 
causal connection between the veteran's acute myelogenous 
leukemia that resulted in his death and exposure to herbicide 
agents used during his confirmed active service in Vietnam.


CONCLUSION OF LAW

The veteran's cause of death was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1310 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the RO has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that the RO met its duties to notify in this 
case.  The appellant was provided adequate notice as to the 
evidence necessary to substantiate her claim, as well as the 
applicable laws and regulations, as indicated in the June 
1997 rating decision, the July 1998 statement of the case, 
the November 1999 and April 2002 supplemental statements of 
the case, and in letters from the RO.  The appellant was also 
informed of which evidence she was to provide to VA and which 
evidence the RO would attempt to obtain on her behalf, as 
noted in correspondence dated in June 1995 and February 1999, 
and as addressed in the August 2000 Board remand.  Further, 
the RO met its duty to assist by making satisfactory efforts 
to ensure that all relevant evidence was associated with the 
claims file, as it contains service medical and personnel 
records, service department documentation of herbicide 
exposure, private medical reports, and the veteran's death 
certificate and autopsy report.  The file also contains the 
findings of a March 1999 VA evaluation of the evidence by 
qualified medical personnel, and the Board notes that the 
appellant was given the opportunity for a hearing in this 
matter, which was declined in writing.

The spouse of a qualifying veteran is entitled to monetary 
benefits known as Dependency and Indemnity Compensation (DIC) 
benefits if the veteran died of a service-connected 
disability.  38 U.S.C.A. § 1310.  A disability will be 
considered service-connected if it is due to disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Determinations 
as to whether service connection may be granted for a 
disability that caused or contributed to a veteran's death 
are based on the same statutory and regulatory provisions 
governing determinations of service connection generally.  38 
U.S.C.A. § 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

The death of a veteran will be considered to be due to a 
service-connected disability where the evidence establishes 
that such disability was either a principal or contributory 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related to it.  
A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to the veteran's death, it 
must be shown that it: (1) contributed substantially or 
materially; (2) combined to cause death; or (3) aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disability casually shared 
in producing death, but rather that there was a causal 
connection.  38 C.F.R. § 3.312(b), (c).  

The appellant alleges that the leukemia that caused the 
veteran's death was the result of herbicide exposure, but 
leukemia is not included in the list of diseases subject to 
presumptive service connection as associated with exposure to 
certain herbicide agents.  See 38 U.S.C.A. § 1116(a) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.309(e).  The Secretary of 
VA has stated that there is no positive association between 
herbicide exposure and any condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 67 Fed. Reg., 42600-
42608 (June 24, 2002); 64 Fed. Reg. 59232-59243 (November 2, 
1999).

When a veteran is not entitled to a regulatory presumption of 
service connection, the claim must nevertheless be reviewed 
to determine whether service connection can be established 
directly.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  Accordingly, if there is proof of actual direct 
causation on the record showing that herbicide exposure 
during service caused a current disorder, then the claim may 
still be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d).   

In this case, the veteran's Vietnam service and likely 
exposure to herbicides there has been appropriately confirmed 
in the record.  Competent medical evidence of record also 
reflects that the veteran developed acute myelogenous 
leukemia after service, and his immediate and therefore 
principal cause of death is unquestionably attributed to 
complications from this leukemia.  The only element at issue 
to service-connect the disability that resulted in the 
veteran's death, therefore, is whether this leukemia was 
caused by herbicide exposure.  

The record reflects that the veteran's private physician, 
D.W.H., M.D., F.A.C.P., the Director of Hematology and 
Oncology in the Department of Internal Medicine at a private 
medical center, submitted statements for the record regarding 
the veteran's death.  In April 1997, he stated that he 
treated the veteran from 1991 until his 1995 death, and that 
his diagnosis was an underlying myelodysplastic syndrome with 
myelofibrosis that progressed to acute myelogenous leukemia.  
He further noted his awareness of the veteran's Vietnam 
service, and of his likely exposure to Agent Orange.  He 
noted that Agent Orange contains a toxic substance known as 
Dioxin that has been associated with a variety of 
malignancies, and he opined that it is medically probable 
that Agent Orange exposure may have been a contributing 
factor to the incidents of myelodysplastic syndrome that 
progressed to terminal leukemia in the veteran.  In August 
1998, Dr. H. further noted that exposure to Agent Orange was 
as likely as not why the veteran died, and commented that he 
based this opinion on his participation in a VA-sponsored 
Agent Orange project.

In February 1999, the RO ordered a Board of Two VA evaluation 
by examiners specializing in hematology and oncology to 
assess the circumstances surrounding the veteran's death.  
This evaluation was conducted in March 1999, and was based 
upon a review of all of the medical evidence of record.  In 
the examiners' report, it was noted that there is a positive 
association between leukemia and myelodysplastic syndrome, 
and that there was credible evidence for association between 
the two as based upon common immunologic knowledge found in 
any hematology textbook.  The examiners reported that a 
medical literature search revealed two references stating 
that exposure to Dioxin increases the risk of subsequent 
development of leukemia.  The examiners concluded that it is 
probable that exposure to herbicides used in Vietnam 
operations led to the development of the veteran's leukemia. 

The RO previously denied this claim based upon findings of 
the Secretary of VA, in observation of the results of ongoing 
VA medical studies, determining that a presumption of service 
connection for leukemia based upon herbicide exposure is not 
currently warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 67 Fed. Reg., 42600-
42608 (June 24, 2002); 64 Fed. Reg. 59232-59243 (November 2, 
1999).  Updates to the VA studies released in 2000 and 
reported in the aforementioned 2002 notice indicate that 
leukemia is considered to be in a category of inadequate or 
insufficient evidence to determine whether an association 
between leukemia and herbicide exposure exists, meaning that 
the available studies are of insufficient quality, 
consistency or statistical power to permit a conclusion 
regarding either the presence or absence of an association 
with herbicide exposure.  Id.  In the 2002 notice, the 
Secretary stated that, taking into account the current 
available evidence and analysis, credible evidence against an 
association between herbicide exposure and leukemia outweighs 
the credible evidence for such an association, and so a 
positive association does not exist.  Id.

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the Board finds that the 
evidence concerning a nexus between herbicide exposure and 
the cause of the veteran's death does not preponderate 
against the claim.  The file contains three informed medical 
opinions submitted as proof of actual direct causation, 
including two from VA specialists, asserting an association 
between the veteran's herbicide exposure and his development 
of terminal leukemia.  The only relevant contradictory 
evidence is a notice from the VA Secretary that the 
presumption of a relationship between herbicide exposure and 
leukemia is not currently warranted.  Accordingly, the Board 
finds that, affording all reasonable doubt in favor of the 
appellant, this claim is deserving of service connection on a 
direct basis.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

